UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6227


HAMILTON H. SWART, III,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, Director, VDOC; A. DAVID ROBINSON, Chief
Correctional Operations; MR. FREDERICK SCHILLING, Director
of Health Services; EARL R. BARKSDALE, Warden; CLINT DAVIS,
Assistant Warden; LOU DIXON, Head Nurse Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:14-cv-00652-JPJ-RSB)


Submitted:   August 22, 2016             Decided:   September 13, 2016


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hamilton H. Swart, III, Appellant Pro Se. Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hamilton     Hall   Swart   appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed    the     record   and    find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Swart v. Clarke, No. 7:14-cv-00652-JPJ-RSB (W.D. Va.

Feb. 1, 2016).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and   argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2